Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN106297324A (hereinafter 324) in view of Shladover et al. (“Cooperative Adaptive Cruise Control Definitions and Operating Concepts”).
As per claim 1, 324 discloses: a method for controlling a platoon of vehicles through an intersection, the method comprising:
receiving location data for at least a first vehicle of the platoon of vehicles, the location data derived from output of a sensor configured to track movement of the first vehicle (see 324 at least Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle”);
map matching the location data for the first vehicle to a road network (see 324 at least Content of the Invention “s11:..continuously tracking a motor vehicle…comparing the detection range…with position coordinate data…marked to the electronic map with latitude and longitude”);
identifying an intersection in the road network in response to the matched location data (see 324 at least fig. 1 and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle”);
determining a time period for the intersection (see 324 at least fig. 1, Abstract and Content of the Invention “waiting times at red light  [intersections]”); 
calculating, by the processor, a travel time based on the distance to the intersection for the second vehicle of the platoon of vehicles (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation”);
calculating, by a processor, a distance to the intersection for a second vehicle of the platoon of vehicles (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation”);
324 discloses the invention as detailed above. 
However, 324 does not appear to explicitly disclose performing, by the processor, a comparison of the time period for the intersection to the travel time for the second vehicle; and generating, by the processor, a platoon command in response to the comparison.  
Nevertheless, Shaldover who is in the same field of endeavor discloses calculating, by a processor, a distance to the intersection for a second vehicle of the platoon of vehicles (see Shladover at least: "V2V CACC Variants, speed, location, acceleration/deceleration, Local Coordination, all for first and last vehicles in a platoon"); and
(see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS and coordinated start and stopping of platoon").  
One of ordinary skill in the art would have been motivated to combine Shladover’s CACC variants and MMITSS systems with those of 324’s in order to form a more user friendly and overall efficient system (i.e., by maximizing fuel efficiency and minimizing traffic congestions and hold ups). 
Motivation for combining 324 and Shladover comes from knowledge well known in the art.  
Both 324 and Shladover disclose claim 2: further comprising: receiving signal phase data for the intersection, wherein the intersection is a signalized intersection and the time period is determined based on the signal phase data for the intersection (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 3: wherein the signal phase data includes a signal phase and timing (SPaT) message (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 4: further comprising: calculating a green phase time, a yellow phase time, or a red phase time as the time period for the intersection, wherein the comparison compares the travel time to the green phase time, the yellow phase time, or the red phase time (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 5: further comprising: comparing the red phase time to the travel time of the second vehicle to determine whether the platoon of vehicles can pass the intersection without interruption (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 6: wherein calculating the distance to the intersection for the second vehicle of the platoon of vehicles comprises: calculating a platoon length based on a quantity of vehicles in the platoon of vehicles, one or more vehicles lengths, a quantity of gaps between vehicles, and one or more gap distances; and calculating the travel time for the second vehicle based on the platoon length and a platoon speed (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 7: wherein the platoon command instructs the first vehicle or the second vehicle to adjust speed (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 8: wherein the platoon command instructs the first vehicle to send a driving command to the second vehicle or another vehicle of the platoon of vehicles (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 9: wherein the platoon command instructs the first vehicle or the second vehicle to adjust one or more gaps between vehicles in the platoon of vehicles (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 10: wherein the intersection is a ramp, wherein determining the time period for the intersection comprises: receiving traffic data for the ramp; and calculating, based on the traffic data, a time until the ramp includes space for the platoon of vehicles (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 11: wherein the intersection is a stop intersection, wherein determining the time period for the intersection comprises: identifying a size for the platoon of vehicles; and calculating, based on the size of the platoon of vehicles, a time until the platoon of vehicles arrives at the stop intersection, wherein the platoon command instructs the platoon of vehicles to cross the stop intersection without dissociation (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 12: wherein the first vehicle is a lead vehicle of the platoon of vehicles (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 13: An apparatus comprising: a location module configured to receive location data from at least one sensor tracking movement for at least a vehicle of a platoon of vehicles; a geographic database configured to store data indicative of a road network; an intersection module configured to match the location data for the vehicle to an intersection of the road network stored in the geographic database; a timing module configured to identify a time period for the intersection of the road network matched with the location data for the vehicle; and a controller configured to calculate a travel time to the intersection and configured to perform a comparison of the time period for the intersection to the travel time to the intersection, wherein the controller generates a platoon command in response to the comparison (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 14: wherein the timing module is configured to receive signal phase data for a plurality of intersections within a predetermined radius, wherein the matched intersection is a signalized intersection and the time period is determined based on the signal phase data for the matched intersection (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 15: wherein the signal phase data includes a signal phase and timing (SPaT) message including a current signal phase and one or more predicted signal phases for a time period (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 16: wherein the timing module is configured to calculate a green phase time, a yellow phase time, or a red phase time as the time period for the intersection, wherein the comparison compares the travel time to the green phase time, the yellow phase time, or the red phase time (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 17: wherein the controller is configured to calculate a platoon length based on a quantity of vehicles in the platoon of vehicles, one or more vehicles lengths, a quantity of gaps between vehicles, and one or more gap distances, wherein the travel time is based on the platoon length and a platoon speed (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 18: wherein the platoon command instructs at least one of the platoon of vehicles to change speed (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 19: A non-transitory computer readable medium including instructions to perform a method comprising: generating, using position circuitry, location data for a platoon of vehicles; sending the location data to a server; receiving, from the server, intersection data for an upcoming intersection, the intersection data indicative of a passable phase of the intersection; performing a determination of whether the platoon of vehicles can pass the upcoming intersection without interruption; and generating a platoon command to increase or decrease a speed of the platoon of vehicles in response to the determination of whether the platoon of vehicles can pass the upcoming intersection without interruption (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Both 324 and Shladover disclose claim 20: the method further comprising: executing the platoon command to decrease the speed of the platoon of vehicles with the determination of whether the platoon of vehicles can pass the upcoming intersection without interruption indicates that a lead vehicle reaches the intersection before the passable phase of the intersection; and executing the platoon command to increase the speed of the platoon of vehicles with the determination of whether the platoon of vehicles can pass the upcoming intersection without interruption indicates that a following vehicles reaches the intersection after the passable phase of the intersection (see 324 at least fig. 1, Abstract and Content of the Invention “S1: precisely and continuously tracking the vehicles in each direction at each intersection, obtaining in real time the number of vehicles and precise position of each vehicle, the number of motor vehicles can be based on the actual situation of their own formation and see Shladover at least: "I2V/V2I CACC Variants, Local coordination, MMITSS").  
	Motivation for combining 324 and Shladover, in the instant claim, is the same as that in claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663